—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 22, 1998 (People v Spence, 251 AD2d 604), affirming a judgment of the County Court, Nassau County, rendered December 4, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Krausman and Mc-Ginity, JJ., concur.